Case: 19-20842      Document: 00515719636         Page: 1    Date Filed: 01/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 26, 2021
                                  No. 19-20842
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Olivio Riojas-Flores,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-409-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Olivio Riojas-Flores appeals his sentence following his guilty plea
   conviction of illegal reentry by a previously deported alien after a felony
   conviction, in violation of 8 U.S.C. § 1326(a) and (b)(1). He argues that there
   is an impermissible conflict between the oral pronouncement of sentence and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20842      Document: 00515719636          Page: 2   Date Filed: 01/26/2021




                                    No. 19-20842


   the written judgment, which included conditions of supervised release
   requiring him to surrender to United States Immigration and Customs
   Enforcement and follow their instructions and reporting requirements until
   any deportation proceedings are completed (the first special condition);
   requiring him to report to the nearest probation office within 72 hours of his
   return if he were to reenter the United States (the third special condition);
   and requiring him to seek proper documentation authorizing him to work in
   the United States (the fourth special condition). The Government concedes
   that the fourth special condition creates an impermissible conflict.
          Riojas-Flores did not have a meaningful opportunity to object in the
   district court. See United States v. Diggles, 957 F.3d 551, 559-63 (5th Cir.
   2020) (en banc), cert. denied, 2020 WL 6551832 (U.S. Nov. 9, 2020) (No. 20-
   5836). Therefore, review is for an abuse of discretion. See United States v.
   Grogan, 977 F.3d 348, 352 (5th Cir. 2020).
          Regarding the first condition, the record in this case reflects that the
   district court intended for Riojas-Flores to be deported following his prison
   term. See United States v. Vasquez-Puente, 922 F.3d 700, 703-05 (5th Cir.
   2019). The surrender condition was consistent with this intent and did not
   “broaden[ ] the restrictions or requirements of supervised release from the
   oral pronouncement.” Id. at 705 (internal quotation marks, brackets, and
   citation omitted).   Consequently, the district court did not abuse its
   discretion by including the surrender condition in the written judgment. See
   id. at 703-05.
          However, the district court’s failure to orally pronounce or otherwise
   adopt the third and fourth special conditions at sentencing created an
   impermissible conflict that constituted an abuse of discretion. See Diggles,
   957 F.3d at 560, 563.       Accordingly, the district court’s judgment is
   AFFIRMED IN PART and is VACATED IN PART. This case is




                                         2
Case: 19-20842     Document: 00515719636          Page: 3   Date Filed: 01/26/2021




                                   No. 19-20842


   REMANDED to the district court to be reformed in conformity with the
   oral pronouncement as to the third and fourth special conditions.




                                        3